Exhibit (a)(3) EMCORE CORPORATION OFFER TO AMEND ELIGIBLE OPTIONS FORM OF LETTER OF TRANSMITTAL THE OFFER AND WITHDRAWAL RIGHTS EXPIRE AT 11:59 P.M., MOUNTAIN TIME, ON DECEMBER 17, 2008, UNLESS THE OFFER IS EXTENDED. Name: Important: Read the remainder of this Letter of Transmittal before completing, signing and delivering this Letter of Transmittal. The chart below provides information regarding the date of grant for each Eligible Option, the exercise price per share currently in effect for each Eligible Option, the fair market value per share of EMCORE common stock on that date, each Eligible Option Granted and the number of shares of EMCORE’s common stock underlying each Eligible Option. Indicate your decision to tender your Eligible Option(s) identified below for amendment by checking the “Amend This Eligible Option” box.If you do not want to tender one or more of your Eligible Options for amendment, check the “Do Not Amend This Eligible Option” box for each Eligible Option you choose not to tender.If you do not clearly mark the “Amend This Eligible Option” box with respect to an Eligible Option, your election with respect to that Eligible Option will default to “Do Not Amend This Eligible Option.”In that event, such Eligible Option will not be amended, and you will not become entitled to the special Cash Payment payable with respect to that Eligible Option.In addition, you will be solely responsible for any taxes, penalties or interest you may incur under Section 409A (or similar state tax laws). Date of Grant Current Exercise Price Per Share Fair Market Value Per Share on Date of Grant Eligible Options Granted Number of Shares Underlying Eligible Options Amend This Eligible Option Do Not Amend This Eligible Option $ $ □ □ $ $ □ □ $ $ □ □ $ $ □ □ Agreement to Terms of the Offer To:EMCORE CORPORATION By checking the “Amend This Eligible Option” box in the table on the first page of this Letter of Transmittal, I understand and agree to all of the following: 1.I hereby tender my Eligible Option(s) identified on the first page of this Letter of
